JUSTICE STOUDER delivered the opinion of the court: On August 10, 1988, the defendant, Martin Rodriguez, pled guilty to committing two counts of burglary (Ill. Rev. Stat. 1989, ch. 38, par. 19—1). He was sentenced to 60 days in the county jail, four years’ probation and ordered to pay a fine and costs totaling $300. The defendant subsequently filed a petition for post-conviction relief pursuant to the Post-Conviction Hearing Act (Ill. Rev. Stat. 1989, ch. 38, par. 122—1 et seq.). On August 18, 1989, the trial court granted the defendant’s petition, and following a hearing, vacated defendant’s burglary convictions. The trial court found the defendant had received ineffective assistance of counsel and been prejudiced thereby. The State appeals. We affirm. The defendant was born in Mexico in 1970. He and his family came to the United States in 1975. In 1987, the defendant and his family applied for legal immigration status. They were granted temporary residence, the first step toward permanent residence. The defendant was arrested on December 23, 1987. Following plea negotiations, the State- dropped two residential burglary charges and filed a new information charging the defendant with two counts of burglary, a Class 2 felony. The defendant entered a plea of guilty to the charges. Before accepting the plea, the trial court admonished the defendant on the consequences of pleading guilty. The court determined that the defendant had a full understanding of the charges against him, and that the plea agreement was not obtained by force, threat, improper conduct or any promise outside the plea agreement. The court found that the pleas of guilty were knowingly, understandingly and voluntarily made. The parties agree that no reference to the defendant’s immigrant status was raised. The defendant’s attorney did not inquire into the citizenship of his client, and the defendant was not informed that as a consequence of pleading guilty to a felony, he could be denied permanent residence in the United State and would be subject to deportation. In his post-conviction petition, the defendant contends he would not have entered a plea of guilty had he known that as a result he would lose his chance for permanent residency in the United States. On appeal, the State contends the trial court erred in vacating the defendant’s convictions. However, we find the recent case People v. Huante (1990), 194 Ill. App. 3d 159, 550 N.E.2d 1155 (petition for leave to appeal pending), dispositive on the issue presented. In Huante, Huante’s alien status was never discussed prior to the entry of Huante’s guilty plea. Huante never revealed his status to his attorney and the attorney never inquired. The record showed that Huante was born in Mexico and had lived in the United States for 13 years at the time he pled guilty. At the post-conviction hearing it was stated that Huante spoke “fairly good English.” However, Huante’s sister stood by at the hearing in case she was need to interpret for him. The Huante court stated that the potential deportation consequences of guilty pleas in criminal proceedings brought against alien defendants is material to critical phases in such proceedings, and the determination of whether the failure to investigate those consequences constitutes ineffective assistance of counsel turns to a significant degree upon whether the attorney had sufficient information to form a reasonable belief that the client was in fact an alien. (People v. Huante (1990), 194 Ill. App. 3d 159, 164, 550 N.E.2d 1155, 1159.) The court held that given the facts known to counsel, counsel’s failure to ascertain the status of his client in order to determine what indirect consequences the guilty plea might trigger fell below an objective standard of reasonableness and that this affected the outcome of the plea process.  In the instant case, the Will County jail docket sheet generated at the time of the defendant’s arrest states that the defendant was born in Mexico. Certainly counsel would have reviewed this document in becoming familiar with the case and in preparing to advise his client. We find the State’s attempt to distinguish the instant case from Huante unpersuasive. Given the facts known to the defendant’s attorney, or which he should have known, counsel’s representation in the instant case fell below an objective standard of reasonableness which affected the outcome of the proceedings. Therefore, the judgment of the circuit count of Will County is affirmed. Affirmed. GORMAN, J., concurs.